


Exhibit 10.5a


MANAGEMENT CONTINUITY PROTECTION AGREEMENT


This AGREEMENT is made as of the ___ day of _______________, 20__, between THE
LACLEDE GROUP, INC., a Missouri corporation (the “Company”), and
___________________________________ (the “Executive”).
WHEREAS, upon recommendation of its Chairman, the Board of Directors of the
Company has adopted a Management Continuity Protection Plan (the “Plan”) for all
of the officers of the Company and of Laclede Gas Company as well as certain
other officers of the Company subsidiaries as determined from time to time.
WHEREAS, the Plan was adopted in the best interests of the Company and its
stockholders for the purpose of reinforcing and encouraging the continued
attention and dedication of the Plan Participants, including the Executive, to
their assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of any future change in control of
the Company; and
WHEREAS, as contemplated by the Plan, the Executive and the Company are
executing this Management Continuity Protection Agreement; and
WHEREAS, subject only to the “Termination Benefits” (as hereinafter defined)
payable hereunder following certain “Employment Terminations” (as hereinafter
defined) subsequent to a “Change in Control” (as defined in the Plan), the
execution of this Agreement by the Executive and the Company does not give rise
to a claim by the Executive that the Executive is entitled to continued
employment with the Company.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Company and the Executive agree as follows:

 
1
 
 



1.           Term of Agreement.  This Agreement shall terminate, except to the
extent that any obligation of the Company hereunder remains unpaid as of such
time, upon the earlier of: (a) the effective date of the Executive’s (i)
termination other than for Cause (as defined in the Plan), (ii) resignation, or
(iii) retirement with respect to the Company; provided, that, an event in (i)-
(iii) correlates with a “separation from service” under Final Treasury
Regulation Section 1.409A-1(h) (an event in (i)- (iii) hereinafter called an
“Employment Termination”), if such Employment Termination occurs prior to a
Change in Control; (b) the effective date of the Executive’s Termination for
Cause (as defined in the Plan); (c) the date the Executive ceases to serve as an
officer of the Company or any of its Affiliates prior to a Change in Control;
(d) forty-two (42) months after a Change in Control, if the Executive’s
Employment Termination has not yet occurred as of the end of such forty-two (42)
months; or (e) the date the Company’s Board of Directors terminates the Plan if
and only if such termination is prior to a Change in Control.  For purposes of
this Agreement, employment with the Company shall also include employment with
any successor of the Company (or with any Affiliate of the Company, or Affiliate
of such successor) following a Change in Control.  No benefits shall be payable
hereunder unless there shall have been a Change in Control as defined in the
Plan, and Executive’s Employment Termination shall thereafter have occurred in
accordance with Section 3 hereof.
2.           Termination Following Change in Control.  If a Change in Control
shall have occurred, the Executive shall be entitled to the benefits provided in
Section 3 hereof upon the subsequent Employment Termination of the Executive.

 
2
 
 



3.           Benefits upon Employment Termination.  (a) If, after a Change in
Control shall have occurred, there is a subsequent Employment Termination of the
Executive, prior to the expiration of the forty-two (42) month period specified
in Section 1(b) hereof, the Executive shall, subject to the provisions of
Sections 3(b), 3(c) and 4 hereof, be entitled to receive, upon the effective
date of such Employment Termination (or such other time as provided below and/or
in the Plan in the event of a separation of service of a “specified employee”),
a non-discounted lump sum amount (hereinafter called the “Termination Benefits”)
equal to the average annual compensation (as referenced in the Plan) of the
Executive for the five (5) year period (or if not employed for such five (5)
year period, such shorter period) immediately preceding the Executive’s
Employment Termination with the Company (as described in Section 280G(b)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)), multiplied by
2.00.1   Notwithstanding any provision herein to the contrary, if the Company
determines that the Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and regulations and other guidance issued
thereunder, then payment of such amount (or portion thereof) shall commence no
earlier than the first day of the seventh month following the month Executive’s
“separation from service” (as referenced below) occurs (with the first such
payment being a lump sum equal to the aggregate amount the Executive would have
received during such period if no such payment delay had been imposed, together
with interest on such delayed amount during the period of such restriction at a
rate, per annum, equal to the applicable federal short-term rate (compounded
monthly) in effect under



--------------------------------------------------------------------------------

 
1           2.99 for President and EVP.

 
3
 
 

Section 1274(d) of the Code at the time of such separation from service).  For
purposes of this Agreement, an “Employment Termination” shall only have occurred
if a “separation from service” has occurred as defined in Final Treasury
Regulation 1.409A-1(h), including the default presumptions thereof.
(b)           In the event the Executive remains employed with the Company
(which
for this purpose, shall include employment with the Company, any of its
Affiliates, its successor or an Affiliate of its successor) subsequent to a
Change in Control beyond six (6) months following such Change in Control, the
Termination Benefits shall be reduced by 1/36 for each month beyond six months
that the Executive is so employed subsequent to a Change in Control.2
(c)           Notwithstanding the provisions of paragraph (a) and (b) of this
Section 3 above, in no event shall the Termination Benefits be greater than an
amount equal to the average monthly compensation of the Executive for the five
(5) year period (or such shorter period, as set forth above) immediately
preceding cessation of employment with the Company referred to in paragraph (a)
of this Section 3 above, multiplied by the number of months remaining from such
date of cessation of employment until the date upon which the Executive would
have been sixty-five (65) years of age.
4.           Limitation Upon Termination Benefits Caused by Tax Implications.
In the event that any payment or benefit received or to be received by the
Executive in connection with a Change in Control, or the Executive’s Employment
Termination, including all amounts payable pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company (all of
the Termination Benefits, together



--------------------------------------------------------------------------------

 
2           1/48th for Pres. or EVP

 
4
 
 

with all of such other payments or benefits being hereinafter called the “Total
Payments”), would not be deductible as a result of Section 280G of the Code, or
would trigger the payment of an additional excise tax by the Executive under
Section 4999 of the Code, the Termination Benefits (or such other Total Payments
to the extent necessary on a pro-rata basis) shall be reduced until no portion
of the Total Payments is rendered non-deductible under Section 280G of the Code
or is subject to the additional excise tax of Section 4999 of the Code, or the
Termination Benefits are reduced to zero.  Parachute payments and/or any cutback
amount, and any other determination with respect to Code Section 280G shall be
determined by the Plan Administrator in good faith.
5.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive, or other plan or program provided by the Company and for which
the Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as the Executive may have under any other agreements with the
Company.  Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan or program of the Company shall be payable in
accordance with the terms of such plan or program.
6.           Right to Terminate Employment.  The Company expressly confirms and
agrees that it has entered into this Agreement and has assumed the obligations
imposed on the Company hereby in order to induce the Executive to continue
employment with the Company and acknowledges that the Executive is relying upon
this Agreement in such capacity.  Notwithstanding the foregoing, the Company or
the Executive may terminate the employment of the Executive at any time, subject
to the Company’s

 
5
 
 

providing the benefits specified under this Agreement (including, without
limitation, those benefits referred to in Sections 3 and 5 hereof) in accordance
with the terms hereof.
7.           Heirs, Successors and Assigns.  This Agreement shall: (a) inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs, devisees and legatees; and
(b) be binding on the successors and assigns of the Company.
8.           Severability.  If any provision or aspect of this Agreement shall
be held to be invalid, illegal or unenforceable: (a) the validity, legality and
enforceability of the remaining provisions or aspects of this Agreement shall
not be in any way affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement shall be construed so as to give
effect to the intent manifested by the provision or aspect held invalid, illegal
or unenforceable.
9.           Miscellaneous.
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Missouri, without regard to choice of law principles.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or by their respective
successors and legal representatives.
(b)  For the purposes of this Agreement, notices, demands or other
communications necessitated by the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States Post Office Registered Mail, return receipt requested, postage
prepaid and addressed as

 
6
 
 

follows:  to the Executive,  ___________________________________, 720 Olive
Street, St. Louis, Missouri 63101; to the Company, The Laclede Group, Inc.,
Attention: President, 720 Olive Street, St. Louis, Missouri 63101; or to such
other address as any party may have furnished to the other in writing in
accordance therewith, except that notices of change of address shall be
effective only upon receipt.
(c)  This Agreement has been authorized by the Board of Directors of the
Company.  It has not been submitted to a shareholder vote of the Company or its
parent company, nor is such a shareholder vote contemplated or
required.  However, if, prior to a Change in Control, the shareholders of the
Company or its parent company should adopt a shareholder proposal to reject part
or all of the provisions of this Agreement, then the Company shall have the
right unilaterally to modify this Agreement to the extent necessary to comply
with such shareholder vote.
(d)  This Agreement (and the Plan, as hereby expressly incorporated herein)
contains the entire understanding of the parties hereto with respect to the
subject matter hereof.
(e)  The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
(f)  Notwithstanding anything hereinabove, the Plan shall be incorporated by
reference into this Agreement, and any inconsistency between the Plan and this
Agreement shall be construed in favor of the Plan.

 
7
 
 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 
THE LACLEDE GROUP, INC.
             
By:
     
     “Company”
                         
     “Executive”








 
8
 
 
